Citation Nr: 1215166	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  09-45 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder, effective August 13, 2007 through July 19, 2009.

2.  Entitlement to a rating in excess of 50 percent for PTSD with major depressive disorder, effective July 20, 2009.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.  He had service in the Republic of Vietnam.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the RO.  


FINDINGS OF FACT

1.  For the period from August 13, 2007 through July 19, 2009, the Veteran's PTSD with major depressive, manifested primarily by impaired sleep, depression, social isolation, anger, and guilt, has been productive of occupational and social impairment with reduced reliability and productivity.   

2.  For the period from July 20, 2009 through the present, the Veteran's PTSD with major depressive, manifested primarily by impaired sleep, depression, social isolation, anger, and guilt, has been productive of no more than occupational and social impairment with reduced reliability and productivity.   


CONCLUSIONS OF LAW

1.  For the period from August 13, 2007 through July 19, 2009, the criteria have been met for a 50 percent rating for the Veteran's PTSD with major depressive disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1., 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  For the period from July 20, 2009 through the present, the criteria have not been met for a rating in excess of 50 percent for the Veteran's PTSD with major depressive disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues involving entitlement to increased ratings for his service-connected PTSD with major depressive disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

On August 13, 2007, the RO received the Veteran's informal application for entitlement to service connection for a psychiatric disorder, claimed as PTSD.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

In its rating action of September 2008, the RO granted the Veteran's claim of entitlement to service connection for PTSD with major depressive disorder and assigned a 30 percent disability rating, effective August 13, 2007.  The Veteran disagreed with that rating percentage, and this appeal ensued.  

Inasmuch as it is derived from the initial service connection claim, the issue of entitlement to an increased rating for PTSD with major depressive disorder is considered a "downstream" issue.  Grantham v. Brown, 114 F.3d 1156 (1997).  In such cases, VA is not, generally, required to specifically notify the Veteran of the information and evidence necessary to substantiate the increased rating claim.  

In December 2003, the VA General Counsel issued a precedential opinion stating that, if VA received a Notice of Disagreement in response to a decision on a claim for which VA had already sent the Veteran a duty to assist letter, and the Notice of Disagreement raised a new issue, the duty to assist the Veteran did not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  Vet. Aff. Op. Gen. Couns. Prec. 3-08 (Notice of Information and Evidence Necessary to Substantiate Claim - Issues Raised in Notice of Disagreement - 38 U.S.C. §§ 5103(a), 7105(d)), 69 Fed. Reg. 25180 (2004)).  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2002).  Nevertheless, in August 2009, the RO informed the Veteran of the criteria for an increased rating for his service-connected PTSD with major depressive disorder and the types of evidence necessary to substantiate his claim.  In this regard, VA noted that the evidence should show the effect of the Veteran's PTSD on his employment and daily life. 38 U.S.C.A. § 5103(a).  Thereafter, the Veteran submitted additional evidence and argument in support of his claim.  Accordingly, the Board finds that VA has essentially complied with its duty to assist the Veteran in the development of his claim of entitlement to an increased rating for PTSD with major depressive disorder.  

During the course of the appeal, VA obtained or ensured the presence of records reflecting the Veteran's treatment from August 2007 through August 2009.  In July 2008 and November 2011, VA also examined the Veteran to determine the extent of impairment attributable to his PTSD with major depression.  

The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In addition to the foregoing, VA offered the Veteran an opportunity to present evidence and argument at a hearing before a member of the Board.  To date, however, the Veteran has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

From September 2007 through July 2008, the Veteran was treated by VA, in part, for his service-connected PTSD with major depressive disorder.  The records of that treatment show, generally, that the Veteran's psychiatric problems was due primarily to major depressive disorder.  His additional psychiatric diagnoses such as PTSD and alcohol dependence, were in near full/full remission, respectively.  In July 2007, the Veteran's treating VA physician, P. O., noted that the Veteran's last assigned GAF had been 70.  The Veteran reported that he liked a new prescription for psychotropic medication.  It was noted that his mood was better and that he was not tearful.  His nocturnal awakenings had reportedly decreased, and he credited the medication with preventing negative patterns of thinking.  He also reported that his paranoia was almost gone, as was his tendency to see people in his backyard, when there was nobody there.  

In September 2007, the Veteran was urged to participate in activities with his wife.  He stated that 2 weeks earlier, he had gone to church with his wife but had not felt comfortable being around crowds.  Later that month, it was noted that the Veteran's last assigned GAF had been 70 in March 2006.  The treating VA physician noted that the Veteran had been quite upset over the possibility that the treating VA physician might be reassigned.  He was also upset about a friend whose situation was similar to the Veteran's and who had committed homicide before taking his own life.  After discussing the situation, the treating VA physician stated that there was a lot more to the situation than Vietnam/PTSD and alcohol, that the friend's family was likely key to understanding the situation.  

In October 2007, a VA social worker stressed to the Veteran the importance of keeping his mind occupied to ward off depression.  The Veteran stated that his depression and sleep had improved with medication.  

During VA treatment in December 2007, the Veteran's wife suggested that the Veteran had anger issues, and it was noted that the Veteran became anxious around crowds.  The Veteran stated that the holidays were a tough time, because in the past, they had revolved around drinking.  However, he noted that he was looking forward to being with his children and grandchildren.  Although the anger issues cited by the Veteran's wife were unclear, it was also noted that he had declined to go on vacation with her due to crowds and the potential presence of alcohol.  He further stated that he was on vacation, that he was retired.  

In January 2008, it was reiterated that the Veteran's last assigned GAF had been 70 in March 2006.  It was noted that the Veteran had addressed the anger issues raised by his wife and that it had helped.  

In March 2008, the Veteran reported that he had been fighting in his sleep; that he had been having internal crying spells; and that he did not feel like doing anything.  He could not identify any recent changes causing him concern.  He denied overt suicidal or homicidal thoughts or audio hallucinations.  He did report seeing shadows in his backyard.  The seasonal component to mood was discussed.

In April 2008, it was reported that the Veteran continued to struggle with low moods, internal crying, anger, and guilt over things that happened in Vietnam.  He noted that a recent increase in medication had improved his mood.  He stated that when he was fully occupied with his children and grandchildren, his mood had been good and he had felt fulfilled.  He continued to beat himself up over his years of drinking.  There was no suicidal intent or audio or visual hallucinations.  

In May 2008, it was noted that the Veteran's last assigned GAF had been 70 in March 2006.  He stated that he was doing better and attributed it to the weather.  It was also noted that he was back with his friend farming (driving a tractor and a truck) which reportedly kept his mind occupied.  He was considering returning to Vietnam for some closure.  If he allowed his mind to wander, he stated that it would gravitate toward negativity and painful memories (guilt over killing in Vietnam and shame over drinking in the past).  However, he had found that through coping strategies, he was able to keep his mind occupied.  

In July 2008, the Veteran reiterated that he was upset over the pending departure of his VA treating physician.  

In July 2008, the Veteran was examined by VA to determine the extent of impairment attributable to his PTSD with major depressive disorder.  It was noted that he had not been hospitalized for psychiatric problems since the early 1970's.  He reported that since January 2006 he had been receiving VA psychiatric outpatient treatment from P. O., M.D., as well as a VA social worker since December 2006.  He stated that he was unable to talk about his Vietnam experiences without encountering significant feelings of anxiety and depression.  He noted that he coped with those feelings in the past through the use of alcohol.  He avoided crowds due to feelings of high anxiety and tended to isolate himself.  He reported almost daily sadness with overwhelming feelings and crying spells.  He stated that he had intrusive thoughts of Vietnam and that he was on guard for danger, checking his locks frequently.  He noted that his intrusive thoughts and overwhelming feelings increased, one he abstained from alcohol use.  The Veteran reported that he had no social activities and had lost interest in hunting, fishing, and guns.  He also reported that although his use of alcohol had been present from the time he entered service, but that he had used alcohol in order to cope with his PTSD symptoms.  In the early 1970's, the Veteran stated that he had been hospitalized for suicidal ideation with plans.  

On examination, the Veteran was alert, cooperative, and oriented to time, place, and person.  He maintained good eye contact, and his speech was normal and clear.  His thoughts were goal directed with evidence of homicidal or suicidal ideation or audio or visual hallucinations.  During the examination, the Veteran responded in a logical manner and did not demonstrate inappropriate behavior.  His hygiene was reportedly okay, and he was able to perform the basic activities of daily living.  He reported short term memory difficulty and periodic panic attacks, when he had to escape his environment.  He noted the presence of depression, guilt, frequent anxiety, an anxious mood, and restless sleep.  His impulse control was reportedly okay.  Following the VA examination, the relevant diagnoses were chronic PTSD, recurrent major depressive disorder, and alcohol dependence in full remission.  The examiner assigned a GAF of 53 due to the Veteran's hyper vigilance, lack of friends, lack of leisure activity, anhedonia, depressed mood, and detachment from others.  The examiner noted that the Veteran paid  his own bills and had the capacity to manage his financial affairs.

From September 2008 through July 2009, the Veteran continued to receive counseling and VA outpatient treatment through the Psychiatric Service.  In September 2008, the Veteran reported that he was isolating more and that he was losing interest in everything else.  He stated that his wife wanted to take a vacation but had declined, because he could not stand crowds.  He continued to be depressed with internal crying spells but denied homicidal or suicidal ideation.  He reportedly missed his VA treating physician but was looking forward to meeting his new one.  

In December 2008, VA received the Veteran's claim for a total rating due to individual unemployability (TDIU) caused by service-connected disabilities.  He reported that from 1970 to 1999, he had worked as mechanic for the same trucking firm.  He also reported that in 1999, he had become too disabled to work due to PTSD and depression.  He stated that he left his job due to those disabilities but that he had not received any disability retirement or workman's compensation benefits.

In May 2009, the Veteran's treating VA psychiatrist, J. F. B., M.D., reported that the Veteran's latest GAF (April 2009) had been 70.  He had reportedly gone on a two day trip with his wife without any episodes of anxiety.  There had been a mild worsening of his mood with a tendency to cry at times.  He felt that more frequent hunting and yard work would help his mood.  He stated that he was sleeping well.  On examination, the Veteran's grooming and hygiene were good.  His speech was of a regular rate and rhythm, and he made good eye contact.  He stated that his mood was a lot better, and there was no restriction in his affect.  His thought process was linear, and there was no homicidal or suicidal ideation.  There were no audio or visual hallucinations, and he demonstrated full insight and good judgment.  The treating VA psychiatrist stated that the Veteran's PTSD remained stable and chronic and that his major depressive disorder was in mild to partial remission at that time. 

In June 2009, the Veteran's treating VA psychiatrist reported that the Veteran's latest GAF (May 2009) had been 70.  It was noted that the Veteran had sexual problems but was not bothered enough to request a medication change.  He reportedly slept well most nights and spoke highly of his new therapist.  The Veteran stated that he had recently enjoyed a trip with his wife and did not feel closed in or that people were watching him.  He was not going to Maine as originally planned, feeling that going to the airport would be too stressful.  On examination, the Veteran's grooming and hygiene remained good.  His speech continued to be of a regular rate and rhythm, and he continued to make good eye contact.  His mood was described as having good days and bad days, and there was no restriction in his affect.  His thought process was linear, and there was no homicidal or suicidal ideation.  There were no audio or visual hallucinations, and he demonstrated full insight and good judgment.  The treating VA psychiatrist stated that the Veteran's PTSD remained stable and chronic and that his major depressive disorder was in mild to partial remission at that time.

In a July 2009 letter, the Veteran's treating VA psychiatrist, J. F. B., M.D., stated that the Veteran had significant problems with interpersonal relations, marital discord, social isolation, avoidance of reminders of his stressful experiences, vigilance, exaggerated startle response, irritability, nightmares, insomnia, guilt, and difficulty concentrating.  The Veteran's treating VA physician opined that the Veteran's PTSD had caused total occupational and social impairment from August 2007, if not prior to that date.  The Veteran's treating VA physician stated that the Veteran's PTSD symptoms led to a lack of employment and inability to tolerate work and that in the Veteran's current isolated state, he rated his GAF from 60 to 70.  However, he noted that such mild to moderate level of symptoms was accomplished primarily by his ability to avoid most personal interaction and employment.  The treating VA physician noted that the Veteran's most recent attempt at work had ended in July 2008 due to damage to farming equipment caused by inattention secondary to PTSD.  Although the Veteran had not been compensated for the work, the Veteran still considered it employment and that he could not tolerate it.  The treating VA physician was certain that if the Veteran was forced into employment and more frequent interpersonal contact, the Veteran's condition would rapidly deteriorate to severe levels.  

In July 2009, it was noted that the Veteran continued to do relatively well but had significant complaints of fatigue several times a week.  During the last several days, the Veteran's sleep had, reportedly, been more disrupted, since his wife had been out of town on vacation.  On examination, the Veteran's grooming and hygiene remained good.  His speech continued to be of a regular rate and rhythm, and he continued to make good eye contact.  He stated that his mood was not too bad and his affect demonstrated a pretty good range.  His thought process was linear, and there was no homicidal or suicidal ideation.  There were no audio or visual hallucinations, and he demonstrated full insight and good judgment.  The treating VA psychiatrist stated that the Veteran's PTSD remained stable and chronic and that his major depressive disorder was in mild to partial remission at that time.

In August 2009, during treatment by, J. F. B., M.D., the Veteran reported that his restless sleep had been caused by a ceiling fan which had been out of adjustment and had sounded like a helicopter.  He stated that since adjusting the fan, he had slept quite well.  He denied any psychosis or suicidal or homicidal ideation and reportedly enjoyed his therapy sessions.  His wife was out of town, he spent his time at the lake, fishing, shooting his guns, and playing with his dog.  On examination, his mood was better with a pretty good range.  The Veteran's grooming and hygiene remained good.  His speech continued to be of a regular rate and rhythm, and he continued to make good eye contact.  His thought process was linear, and there was no homicidal or suicidal ideation.  There were no audio or visual hallucinations, and he demonstrated full insight and good judgment.  The treating VA psychiatrist stated that the Veteran's PTSD remained stable and chronic and that his major depressive disorder was in mild to partial remission at that time.

During counseling by the VA Social Work Service in July and August 2009, the Veteran's mood was stable, and he was oriented to time, place, and person.  He reported nightmares and flashbacks of Vietnam in which children were killed, and a woman was raped.  He stated that he struggled with guilt daily and found it difficult to be around family members.  His grandchildren, step children, and wife encouraged him to live; however, he experienced suicidal thoughts when overwhelmed by flashbacks.  He clearly stated that he would never act on those thoughts.  He stayed busy at home, liked to hunt and fish and preferred to isolate himself.

From June 2010 through September 2011, the Veteran continued to receive treatment from or through the VA Psychiatry Service with J. F. B., M.D., being his psychiatrist and J. H., his counseling social worker.  In June 2010, it was noted that his father-in-law had passed away and that his mother-in-law would be coming to live with he and his wife.  In July 2010, it was noted that he enjoyed having his mother-in-law live with them.  In October 2010, it was noted that the Veteran often went hunting and fishing.  In January 2011, the Veteran reported an increase in his nightmares, since the Tucson shooting.  However, he did state that he enjoyed his holidays.  In April 2011, the Veteran discussed his cousin's suicide, the therapist noted a severe, acute exacerbation of the Veteran's symptoms, including self-isolation.  In November 2011, the Veteran's symptoms were reportedly worse due to stressors, including the death of his mother in law and his friend's suicide.  He did noted that he enjoyed hunting and fishing, and that he was having family in from out of town to do some hunting.  It was also noted that they planned to gather at the Veteran's home for Thanksgiving.  In December 2011, he reported that a friend of his had died from methamphetamine ingestion.  In January 2012, he was looking forward to the birth of a grandchild.  

Throughout his treatment since June 2010, the Veteran continued to demonstrate good grooming and hygiene.  His speech was of a regular rate and rhythm, and he made good eye contact.  His thought process was linear, and there was no evidence of psychosis.  He denied suicidal or homicidal ideation or auditory or visual hallucinations.  The Veteran's mood fluctuated on occasion, and at times, he demonstrated a restricted, guarded affect.  His insight was at least partial, and his insight was fair to good.  Following each period of treatment, the Veteran's PTSD was generally considered moderate in degree, and his major depressive disorder was generally considered to be in mild to partial remission.  His assigned GAF was from 55 to 65.

In November 2011, the Veteran was reexamined by VA to determine the extent of impairment attributable to his PTSD with major depressive disorder.  The Veteran reported that he had been married to his second wife for 35 years and that he had three stepdaughters with whom he had a good relationship.  He stated that he had difficulty tolerating the activity level, when his grandchildren visited.  He also stated that he was friendly with several Vietnam veterans who were in his group therapy but that he had rarely seen them outside the group session.  He reportedly spent much of his time alone.  It was noted that the Veteran had not worked since his last rating examination.  

On further examination, the Veteran was found to meet the following PTSD criteria:  He had recurrent of distressing recollections of the event; recurrent distressing dreams of the event; recurrence of the traumatic event, including hallucinations and during flashbacks; and intense psychological distress and physiological activity to internal or external cues of the stressful event.  On further examination, it was noted that the Veteran avoided stimuli associated with the stressful event by making efforts to avoid thoughts, feelings, or conversations associated with the stressor; efforts to avoid activities, places, or people that arouse recollection of the stressor; demonstrating markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; demonstrating a restricted range of affect, and presented evidence of a foreshortened future.  The Veteran also demonstrated persistent symptoms of increased arousal:  difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and exaggerated startle response.  The foregoing PTSD symptoms were found to cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The examiner found that for VA purpose, the following symptoms applied to the Veteran's PTSD diagnosis:  depressed mood; anxiety; suspiciousness; panic attacks occurring weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or events; impairment of short and long term memory, such as retention of only highly learned material while forgetting to complete tasks; a flattened affect; impaired judgment; disturbed motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; suicidal ideation; obsessional rituals which interfere with routine activities.  The examiner found that the Veteran had more than one psychiatric diagnosis, that is, PTSD and major depressive disorder.  However, the examiner was unable to differentiate the symptoms attributable to each.  He assigned the Veteran a GAF of 50 and concluded that the Veteran's service-connected psychiatric disorders were productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  

The Applicable Law and Regulations

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to radiculopathy of the left lower extremity) separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In the appealed September 2008 rating decision, the RO granted the Veteran's claim of entitlement to service connection for PTSD with major depressive disorder.  The RO assigned a 30 percent evaluation, effective August 13, 2007.  In view of this effective date, the Board has considered all relevant subsequent medical records in this decision.

PTSD is rated in accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent disability rating is warranted when there are such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

Relevant to an evaluation of the level of impairment caused by PTSD is the score on the Veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  In this regard, it should be noted that the nomenclature in DSM IV has been specifically adopted by VA in the evaluation of mental disorders. 38 C.F.R. § 4.125, 4.130.  

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  DSM IV at 32.

A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Id.; see Carpenter v. Brown, 240, 242 (1995).  

A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.; see Richard v. Brown, 9 Vet. App. 266, 267 (1996)).  

While relevant in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness. Rather, it is considered in light of all of the evidence of record. See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

Analysis

The Veteran contends that the rating for his PTSD with major depressive disorder does not adequately reflect the level of impairment caused by those disorders.  In particular, he notes a July 2009 statement from his treating VA psychiatrist which shows that the Veteran's PTSD had caused total occupational and social impairment from at least August 2007, if not before.  Therefore, he maintains that an increased rating warranted.  After carefully considering the claim in light of the record and the applicable law, the Board agrees in part.  Accordingly, the appeal will be granted to the extent indicated.  

A review of the evidence discloses that since service connection became effective August 13, 2007, the Veteran's PTSD with major depressive disorder has been manifested primarily by impaired sleep, a depressed mood, anxiety, anger, hypervigilance, guilt, occasional crying spells, and social isolation.  In July 2009, the Veteran's treating psychiatrist opined that the Veteran's PTSD with major depressive disorder was productive of total occupational and social impairment.  However, neither the psychiatrist's clinical records, nor those of his predecessor, nor the Veteran's work or medical history support such a finding.  Rather, the record shows that the Veteran worked for the same company for 29 years, before retiring in 1999.  While he states that he left due to disability, he acknowledges that he did not receive disability retirement benefits, workers compensation benefits, or other indicia of a medical retirement.  Moreover, the clinical records show that despite his PTSD with major depressive disorder, he generally, does well.  Although he experiences some variations in mood, he generally returns to a baseline of moderate impairment with a GAF between 55 and 65.  Moreover, he continues do things that interest him, such as going to the lake, playing with his dogs, and going hunting and fishing.  In addition, the record shows that he has a good relationship with his family and has had them visit him for hunting parties and holidays.  Moreover, despite brief suggestions of anger or not wanting to vacation with his wife, the record shows that he addressed the anger problems and later went on vacation with his wife and had a good time.  In this regard, the Board notes that he has been married for 35 years.  Such a finding suggests stability rather than marital discord.  Indeed, a July 2009 report from the Veteran's treating VA psychiatrist and the reports of VA examinations performed in July 2008 and November 2011 suggest that the degree of impairment reflected in his clinical records are the result of the Veteran's coping strategies.  Again, however, such a finding is simply not supported by the clinical and treatment records.  

In fact, the record shows that, generally, the Veteran has good grooming and hygiene.  His speech is consistently reported as being of a regular rate and rhythm, and he continues to make good eye contact.  In addition, his thought process are linear, and there generally is no homicidal or suicidal ideation and no plan or intent.  Similarly, he does not demonstrate overt audio or visual hallucinations, and he demonstrates a good memory, full insight, and good judgment.  

Since service connection became effective August 13, 2007, the manifestations of the Veteran's PTSD with major depressive disorder have generally met or more nearly approximated the schedular criteria for a 50 percent rating.  In this regard, the Board finds an approximate balance of evidence both for and against such a finding.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Therefore, for the period from August 13, 2007 through July 19, 2009, the Veteran's appeal is granted, and his rating will be increased to 50 percent.  For the period from July 20, 2009 through the present, his 50 percent rating is confirmed and continued.  

In arriving at the foregoing decisions, the Board has considered the possibility of a still higher schedular evaluation.  Although the Veteran's treating VA psychiatrist considers the Veteran to be productive of total occupational and social impairment, the preponderance of the evidence is against such a finding.  The other VA examiners and health care providers do not support that conclusion.  They have assigned the Veteran have a GAF of at least 50 and generally from 55 to 65.  Such figures are consistent with moderate social and industrial impairment and the conclusions of his treating VA practitioners.  

In addition to the foregoing, the Veteran does not demonstrate the symptomatology generally associated with a 70 percent rating for a psychiatric disorder occupational and social impairment.  He does not demonstrate deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  While such a list is not exhaustive, such factors are for consideration.  When viewed in light of the psychiatric manifestations noted above, as well as the associated level of occupational and industrial impairment, they render an excellent picture of the Veteran's degree of disability attributable to PTSD with major depressive disorder.  Therefore, the Board concludes that a schedular rating in excess of 50 percent is not warranted.

In adjudicating this appeal, the Board notes that claims for higher evaluations include a claim for a TDIU when the appellant claims he is unable to work due to a service connected disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam).  As noted above, in December 2008, the Veteran filed such a claim.

When the Veteran's schedular rating is less than total (for a single disability or combination of disabilities), a total rating may nonetheless be assigned provided that when there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

In this case, the Veteran already has a 100 percent schedular evaluation for the following disorders:  chronic lymphocytic leukemia, evaluated as 100 percent disabling; PTSD with major depressive disorder, evaluated as 50 percent disabling; the residuals of an injury to the fingers of the right hand, evaluated as noncompensable; and surgical scars on the right forearm, evaluated as noncompensable.  

In June 1999, VA's General Counsel held that receipt of a 100 percent scheduler rating for a service-connected disability rendered moot any pending claim for a TDIU.  Vet. Aff. Op. Gen. Couns. Prec. 6-99 (Consideration of Claim of Total Disability Based on Individual Unemployability Where Schedular Total-Disability Rating in Effect (June 7, 1999)).  However, the United States Court of Appeals for Veteran's Claims (Court) has since held that a claim for a TDIU may proceed where the TDIU is potentially available for had been granted for a disability other than the disability for which a 100 percent rating is in effect.  Bradley v. Peake, 22 Vet. App. 280 (2008).  In so holding, the Court recognized that an award of a TDIU, separate from the 100 percent schedular evaluation, could form the basis for an award of additional compensation, that is special monthly compensation.  38 U.S.C.A. § 1114(s) (West 2002 and Supp. 2011); 38 C.F.R. § 3.350(i) (2011).  In light of the Court's holding in Bradley, the VA General Counsel Opinion 6-99 was withdrawn.  

The foregoing discussion notwithstanding, the Bradley case is distinguishable from the instant case.  In Bradley, the Court found that a TDIU was warranted in addition to a scheduler 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  In this case, while the Veteran does have a 100 percent schedular rating for chronic lymphocytic leukemia, his other service-connected disabilities, PTSD, the residuals of an injury to the fingers of the right hand, and surgical scars on the right forearm, alone or in aggregate do not meet the rating criteria for the assignment of a TDIU.  38 C.F.R. § 4.16(a).  Moreover, the preponderance of the evidence is against a finding that those disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  As such, the claim for a TDIU is moot and requires no further action.

Finally, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected PTSD with major depressive disorder.  

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected PTSD with major depressive disorder.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for those disorders.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's PTSD with depressive symptoms presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

For the period from August 13, 2007 through July 19, 2009, entitlement to an initial 50 percent schedular rating for PTSD with major depressive disorder is granted, subject to the law and regulations governing the award of monetary benefits.  

For the period from July 20, 2009 through the present, entitlement to a rating in excess of 50 percent is denied for PTSD with major depressive disorder.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


